Exhibit 10.12

 

 

Equitable Resources, Inc.

 

 

EMPLOYEE DEFERRED COMPENSATION PLAN

 

 

Amended and Restated Effective December 3, 2003

 

--------------------------------------------------------------------------------


 

EQUITABLE RESOURCES, INC.

EMPLOYEE DEFERRED COMPENSATION PLAN

 

Table of Contents

 

ARTICLE I

 

 

 

 

1.1

STATEMENT OF PURPOSE

 

 

 

 

 

ARTICLE II

 

 

 

DEFINITIONS

 

 

 

 

2.1

ACCOUNT.

 

 

2.2

BASE SALARY.

 

 

2.3

BENEFICIARY.

 

 

2.4

BOARD.

 

 

2.5

BONUS.

 

 

2.6

CHANGE IN CONTROL.

 

 

2.7

CODE.

 

 

2.8

COMMITTEE.

 

 

2.9

COMPANY.

 

 

2.10

COMPENSATION.

 

 

2.11

CREDITED SERVICE.

 

 

2.12

DEFERRAL ACCOUNT.

 

 

2.13

DEFERRAL AMOUNT.

 

 

2.14

DEFERRAL BENEFIT.

 

 

2.15

DEFERRAL ELECTION.

 

 

2.16

DISABILITY.

 

 

2.17

EARLY RETIREMENT.

 

 

2.18

ELIGIBLE EMPLOYEE.

 

 

2.19

ELECTIVE DEFERRAL AMOUNT.

 

 

2.20

EMPLOYER.

 

 

2.21

HARDSHIP WITHDRAWAL.

 

 

2.22

INVESTMENT RETURN RATE.

 

 

2.23

MATCHING ACCOUNT.

 

 

2.24

MATCHING AMOUNT.

 

 

2.25

OTHER INCOME.

 

 

2.26

PARTICIPANT.

 

 

2.27

PARTICIPATION AGREEMENT.

 

 

2.28

PLAN.

 

 

2.29

PLAN YEAR.

 

 

2.30

REGULAR DEFERRAL AMOUNT.

 

 

2.31

REQUIRED DEFERRAL AMOUNT.

 

 

2.32

RETIREMENT.

 

 

2.33

SELECTED AFFILIATE.

 

 

2.34

TOTAL DESIRED MATCH.

 

 

2.35

VALUATION DATE.

 

 

 

 

 

ARTICLE III

 

 

 

ELIGIBILITY AND PARTICIPATION

 

 

 

 

3.1

ELIGIBILITY.

 

 

3.2

PARTICIPATION.

 

 

3.3

CHANGE IN PARTICIPATION STATUS.

 

 

3.4

INELIGIBLE PARTICIPANT

 

 

 

 

 

ARTICLE IV

 

 

2

--------------------------------------------------------------------------------


 

DEFERRAL OF COMPENSATION

 

 

 

 

4.1

DEFERRAL AMOUNTS.

 

 

4.2

MATCHING AMOUNT.

 

 

4.3

CREDITING OF DEFERRAL AMOUNTS AND MATCHING AMOUNTS.

 

 

 

 

 

ARTICLE V

 

 

 

BENEFIT ACCOUNTS

 

 

 

 

5.1

VALUATION OF ACCOUNT.

 

 

5.2

CREDITING OF INVESTMENT RETURN.

 

 

5.3

STATEMENT OF ACCOUNTS.

 

 

5.4

VESTING OF AMOUNTS.

 

 

5.5

INVESTMENT OF REGULAR, ELECTIVE AND REQUIRED DEFERRAL AMOUNTS.

 

 

5.6

INVESTMENT OF MATCHING AMOUNTS.

 

 

 

 

 

ARTICLE VI

 

 

 

PAYMENT OF BENEFITS

 

 

 

 

6.1

PAYMENT OF DEFERRAL BENEFITS.

 

 

6.2

PAYMENT OF DEFERRAL BENEFIT UPON TERMINATION.

 

 

6.3

PAYMENTS TO BENEFICIARIES UPON DEATH OF PARTICIPANT.

 

 

6.4

HARDSHIP WITHDRAWAL.

 

 

6.5

FORM OF PAYMENT.

 

 

6.6

COMMENCEMENT OF PAYMENTS.

 

 

6.7

SMALL BENEFIT.

 

 

 

 

 

ARTICLE VII

 

 

 

BENEFICIARY DESIGNATION

 

 

 

 

7.1

BENEFICIARY DESIGNATION.

 

 

7.2

CHANGE OF BENEFICIARY DESIGNATION.

 

 

7.3

NO DESIGNATION.

 

 

7.4

EFFECT OF PAYMENT.

 

 

 

 

 

ARTICLE VIII

 

 

 

ADMINISTRATION

 

 

 

 

8.1

COMMITTEE.

 

 

8.2

INVESTMENTS.

 

 

8.3

AGENTS.

 

 

8.4

BINDING EFFECT OF DECISIONS.

 

 

8.5

INDEMNIFICATION OF COMMITTEE.

 

 

 

 

 

ARTICLE IX

 

 

 

AMENDMENT AND TERMINATION OF PLAN

 

 

 

 

9.1

AMENDMENT.

 

 

9.2

TERMINATION.

 

 

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

10.1

FUNDING.

 

 

10.2

NONASSIGNABILITY.

 

 

10.3

LEGAL FEES AND EXPENSES.

 

 

3

--------------------------------------------------------------------------------


 

 

10.4

CAPTIONS.

 

 

10.5

GOVERNING LAW.

 

 

10.6

SUCCESSORS.

 

 

10.7

RIGHT TO CONTINUED SERVICE.

 

 

4

--------------------------------------------------------------------------------


 


ARTICLE I


 


1.1          STATEMENT OF PURPOSE


 

This is the Equitable Resources, Inc. Employee Deferred Compensation Plan (the
“Plan”) made in the form of this Plan and in related agreements between the
Employer and certain management or highly compensated employees.  The purpose of
the Plan is to provide management and highly compensated employees of the
Employer with the option to defer the receipt of portions of their compensation
payable for services rendered to the Employer.  It is intended that the Plan
will assist in attracting and retaining qualified individuals to serve as
officers and managers of the Employer.


 


5

--------------------------------------------------------------------------------



 


ARTICLE II


 


DEFINITIONS


 

When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:

 


2.1          ACCOUNT.


 

“Account” means the sum of a Participant’s Deferral Account and Matching
Account.

 


2.2          BASE SALARY.

 

“Base Salary” means a Participant’s base earnings paid by the Employer to a
Participant without regard to any increases or decreases in base earnings as a
result of an election to defer base earnings under this Plan or (ii) an election
between benefits or cash provided under a Plan of an Employer maintained
pursuant to Section 125 or 401(k) of the Code, and as limited in Exhibit B
attached hereto.


 


2.3          BENEFICIARY.

 

“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VII to receive benefits payable under the
Plan in the event of the Participant’s death.


 


2.4          BOARD.

 

“Board” means the Board of Directors of the Company.


 


2.5          BONUS.

 

“Bonus” means a Participant’s bonus or sales commission paid by the Employer to
a Participant under the plans listed in Exhibit B attached hereto and to the
degree limited in Exhibit B, as applicable, without regard to any decreases as a
result of an election to defer all or any portion of a bonus under this Plan or
(ii) an election between benefits or cash provided under a plan of the Employer
maintained pursuant to Section 401(k) of the Code.


 


2.6          CHANGE IN CONTROL.

 

“Change in Control” means any of the following events:

 

(a)           The sale or other disposition by the Company of all or
substantially all of its assets to a single purchaser or to a group of
purchasers, other than to a corporation with respect to which, following such
sale or disposition, more than eighty percent (80%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board of Directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and the combined
voting power of the then outstanding voting securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the outstanding Company common stock and voting power immediately prior to such
sale or disposition.

 

(b)           The acquisition in one or more transactions by any person or
group, directly or indirectly, of beneficial ownership of twenty percent (20%)
or more of the

 

6

--------------------------------------------------------------------------------


 

outstanding shares of Company common stock or the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of the Board; provided, however, that any acquisition by (x) the
Company or any of its subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or (y)
any person that is eligible, pursuant to Rule 13d-1(b) under the Exchange Act
(as such rule is in effect as of November 1, 1995) to file a statement on
Schedule 13G with respect to its beneficial ownership of Company common stock
and other voting securities whether or not such person shall have filed a
statement on Schedule 13G, unless such person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of fifteen percent (15%) or
more of the Company’s voting securities, shall not constitute a Change of
Control;

 

(c)           The Company’s termination of its business and liquidation of its
assets;

 

(d)           The reorganization, merger or consolidation of the Company into or
with another person or entity, by which reorganization, merger or consolidation
the persons who hold one hundred percent (100%) of the voting securities of the
Company prior to such reorganization, merger or consolidation receive or
continue to hold less than sixty percent (60%) of the outstanding voting shares
of the new or continuing corporation; or

 

(e)           If, during any two-year period, less than a majority of the
members of the Board are persons who were either (i) nominated or recommended
for election by at least two-thirds vote of the persons who were members of the
Board or nominated by the Board at the beginning of the period, or (ii) elected
by at least two-thirds vote of the persons who were members of the Board at the
beginning of the period.


 


2.7          CODE.

 

“Code” means the Internal Revenue Code of 1986, as amended.


 


2.8          COMMITTEE.

 

“Committee” has the meaning set forth in Section 8.1.


 


2.9          COMPANY.

 

“Company” means Equitable Resources, Inc. and any successor thereto.


 


2.10        COMPENSATION.

 

“Compensation” means the Base Salary and Bonus payable with respect to an
Eligible Employee for each Plan Year.

 


2.11        CREDITED SERVICE.

 

“Credited Service” means the sum of all periods of a Participant’s employment by
the Company or a Selected Affiliate for which service credit is given under the
Equitable Resources Pension Plan, as then in effect.


 


2.12        DEFERRAL ACCOUNT.

 

“Deferral Account” means the account maintained on the books of the Employer for
the purpose of accounting for the amount of Compensation and Other Income that
each Participant elects or is required to defer under the Plan and for the
amount of investment return credited thereto for each Participant pursuant to
Article V.

 

7

--------------------------------------------------------------------------------


 


2.13        DEFERRAL AMOUNT.

 

“Deferral Amount” means the Regular Deferral Amounts, Elective Deferral Amounts
and Required Deferral Amounts deferred by a Participant under Section 4.1.


 


2.14        DEFERRAL BENEFIT.

 

“Deferral Benefit” means the benefit payable to a Participant or his or her
Beneficiary pursuant to Article VI.


 


2.15        DEFERRAL ELECTION.

 

“Deferral Election” means the written election made by a Participant to defer
Compensation or Other Income pursuant to Article IV.  “Regular Deferral
Election” shall mean the written election made by a Participant to defer
Compensation pursuant to Section 4.1(a).  “Other Income Deferral Election” shall
mean the written election made by a Participant to defer Other Income pursuant
to Section 4.1(b).


 


2.16        DISABILITY.

 

“Disability” means a Participant’s Disability as defined under the Company’s
Long Term Disability Plan or its successors.

 


2.17        EARLY RETIREMENT.

 

“Early Retirement” will be granted by the Committee at its sole discretion.


 


2.18        ELIGIBLE EMPLOYEE.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Committee, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the Plan.


 


2.19        ELECTIVE DEFERRAL AMOUNT.

 

“Elective Deferral Amount” means the amount of Other Income deferred by a
Participant under Section 4.1(b).


 


2.20        EMPLOYER.

 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.


 


2.21        HARDSHIP WITHDRAWAL.

 

“Hardship Withdrawal” has the meaning set forth in Section 6.4.


 


2.22        INVESTMENT RETURN RATE.

 

“Investment Return Rate” means:

 

(a)           In the case of an investment named in Exhibit C of a fixed income
nature, the interest deemed to be credited as determined in accordance with the
procedures applicable to the same investment option provided under the Equitable
Resources, Inc. Employee Savings Plan, originally adopted September 1, 1985, as
amended (“Equitable 401(k) Plan”);

 

8

--------------------------------------------------------------------------------


 

(b)           In the case of an investment named in Exhibit C of an equity
investment nature, the increase or decrease in deemed value and dividends deemed
to be credited as determined in accordance with the procedures applicable to the
same investment option provided under the Equitable 401(k) Plan; or

 

(c)           In the case of the Equitable Resources Common Stock Fund, the
increase or decrease in the deemed value, and the reinvestment in the Equitable
Resources Common Stock Fund of any dividends deemed to be credited, as
determined in accordance with the procedures applicable to investments in the
Equitable Resources Common Stock Fund under the Equitable 401(k) Plan.


 


2.23        MATCHING ACCOUNT.

 

“Matching Account” means the account maintained on the books of the Employer for
the purpose of accounting for the Matching Amount and for the amount of
investment return credited thereto for each Participant pursuant to Article V.


 


2.24        MATCHING AMOUNT.

 

“Matching Amount” means the Matching Amounts credited to a Participant’s
Matching Account under Section 4.2.


 


2.25        OTHER INCOME.

 

“Other Income” means cash awards, excluding Compensation, paid by the Employer
to a Participant and awards of restricted stock to a Participant pursuant to
another plan of the Company.


 


2.26        PARTICIPANT.

 

“Participant” means any Eligible Employee who elects to participate by filing a
Participation Agreement or who is automatically enrolled with respect to a
Required Deferral.


 


2.27        PARTICIPATION AGREEMENT.

 

“Participation Agreement” means the agreement filed by a Participant, in the
form prescribed by the Committee, pursuant to Section 3.2.


 


2.28        PLAN.

 

“Plan” means the Equitable Resources, Inc. Deferred Compensation Plan, as
amended from time to time.


 


2.29        PLAN YEAR.

 

“Plan Year” means a twelve-month period commencing January 1 and ending the
following December 31.


 


2.30        REGULAR DEFERRAL AMOUNT.

 

“Regular Deferral Amount” means the amount of Compensation deferred by a
Participant under Section 4.1(a).


 


9

--------------------------------------------------------------------------------



 


2.31        REQUIRED DEFERRAL AMOUNT.

 

“Required Deferral Amount” means the amount, other than Compensation,
automatically credited to a Participant’s Deferral Account pursuant to the terms
of a special benefit or bonus plan (other than a plan listed on Exhibit B).


 


2.32        RETIREMENT.

 

“Retirement” means the termination of a Participant who has reached age 65.


 


2.33        SELECTED AFFILIATE.

 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Committee.


 


2.34        TOTAL DESIRED MATCH.

 

“Total Desired Match” has the meaning set forth in Section 4.2(a).


 


2.35        VALUATION DATE.

 

“Valuation Date” means a date on which the amount of a Participant’s Account is
valued as provided in Article V.  The Valuation Date shall be the last day of
each calendar quarter and any other date determined by the Committee.

 

10

--------------------------------------------------------------------------------


 


ARTICLE III

 


ELIGIBILITY AND PARTICIPATION


 


3.1          ELIGIBILITY.

 

Eligibility to participate in the Plan is limited to Eligible Employees.  From
time to time, and subject to Section 3.4, the Committee shall prepare, and
attach to the Plan as Exhibit A, a complete list of the Eligible Employees, by
individual name or by reference to an identifiable group of persons or by
descriptions of the components of compensation of an individual which would
qualify individuals who are eligible to participate, and all of whom shall be a
select group of management or highly compensated employees.


 


3.2          PARTICIPATION.

 

(a)           Regular Deferrals.  Participation in the Plan shall be limited to
Eligible Employees who elect to participate in the Plan by filing a
Participation Agreement with the Committee.  An Eligible Employee shall commence
participation in the Plan upon the first day of the Plan Year following the
receipt of his or her Participation Agreement by the Committee or within 30 days
of becoming a Participant if such date occurs after the commencement of the Plan
Year.

 

(b)           Required Deferrals.  Notwithstanding (a), an Eligible Employee who
is required to defer a Required Deferral Amount into the Plan under
Section 4.1(c) shall automatically become a Participant in the Plan regardless
of whether the Participant files a Participation Agreement.


 


3.3          CHANGE IN PARTICIPATION STATUS.

 

(a)           Regular Deferral and Elective Deferral Amounts.  Except as
otherwise required in Section 3.2(b) and as otherwise provided in Section 3.3(b)
below, a Participant may elect to terminate his or her participation in the Plan
at any time by filing a written notice thereof with the Committee.  A
termination of participation with respect to Regular Deferral and/or Elective
Deferral Amounts will become effective as of the beginning of the next Plan Year
following receipt of the termination election by the Committee and in accordance
with the Committee’s prevailing administrative procedures.

 

(b)           Required Deferral Amounts.  A Participant shall only be permitted
to terminate the deferral of Required Deferral Amounts in accordance with the
provisions of the governing employee benefit or bonus plan under which the
payment was made.

 

(c)           Amounts Credited Prior to Termination.  Amounts credited to such
Participant’s Account with respect to periods prior to the effective date of a
termination described in (a) or (b) shall continue to be payable pursuant to,
receive investment credit on, and otherwise be governed by, the terms of the
Plan.


 


3.4          INELIGIBLE PARTICIPANT

 

Notwithstanding any other provisions of this Plan to the contrary, if the
Committee determines that any Participant may not qualify as a “management or
highly compensated employee” within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or regulations thereunder,
the Committee may determine, in its sole discretion, that such Participant shall
cease to be eligible to participate in this Plan.  Upon such determination, the
Employer shall distribute (in cash and/or in kind, as applicable) to the
Participant an amount equal to the vested amount credited to his Account as soon
as administratively practicable.  Upon such payment, no benefit shall thereafter
be payable under

 

11

--------------------------------------------------------------------------------


 

this Plan either to the Participant or any Beneficiary, and all of the
Participant’ s elections as to the time and manner of payment of his Account
will be deemed to be canceled.


 


12

--------------------------------------------------------------------------------



 


ARTICLE IV


 


DEFERRAL OF COMPENSATION


 


4.1          DEFERRAL AMOUNTS.

 

(a)           Regular Deferral Amount.  With respect to each Plan Year, a
Participant may elect to defer a specified percentage of his or her Compensation
as provided in Exhibit B.  A Participant may change the percentage of his or her
Compensation to be deferred by filing a new Regular Deferral Election with the
Committee.  Any permitted changes in such deferral election shall be effective
as of the first day of the Plan Year immediately following the Plan Year in
which such Deferral Election is filed with the Committee and shall continue in
effect for future years.

 

(b)           Elective Deferral Amount.  A Participant may elect to defer a
specified percentage or designated item of Other Income to the extent such
income is attributable to services performed by the Participant after the
election becomes effective, and, with respect to Other Income granted in the
form of restricted property or other property subject to any vesting criteria,
prior to the lapse of the restrictions thereon and during a period when such
lapse of restrictions or vesting is substantially uncertain to occur.  A
Participant may change the percentage or designated items of his or her Other
Income to be deferred by filing a new Other Income Deferral Election with the
Committee.  Any such change in deferral election shall be effective as of the
first day of the Plan Year immediately following the Plan Year in which such
Deferral Election is filed with the Committee or, if later in the case of a
deferral of restricted property, the Plan Year immediately following the last
year in which such restrictions are scheduled to lapse

 

(c)           Required Deferral Amount.  A Participant may be entitled to
receive an award, other than Compensation, under a special benefit or bonus plan
(other than a plan listed on Exhibit B), the terms of which require deferral of
some or all of the award into his or her Deferral Account.  Notwithstanding
anything herein to the contrary, a Participant required to defer a Required
Deferral Amount shall not be permitted to elect to make a change in the deferral
election except as otherwise permitted by the terms of the special benefit or
bonus plan.


 


4.2          MATCHING AMOUNT.

 

(a)           Matching Amount.  The Employer shall provide Matching Amounts
under this Plan with respect to each Participant who is eligible to be allocated
matching contributions under the Equitable 401(k) Plan.  The total Matching
Amounts under this Plan on behalf of a Participant for each Plan Year shall not
exceed the difference between the Total Desired Match and the actual match under
the Equitable 401(k) Plan.  The “Total Desired Match” is the match which would
be credited to the Participant under the Equitable 401(k) Plan based upon such
Participant’s deferral election, absent the limitations of Sections 402(g),
401(a)(17), and 415 of the Code.  Except as expressly provided herein, the terms
and conditions of any Matching Amount provided under this Plan shall be the same
as provided in the Equitable 401(k) Plan.  Notwithstanding anything to the
contrary provided herein, (i) no Participant may receive a Matching Amount
payable in shares of the Common Stock of the Company in excess of 25% of the
Participant’s cash compensation and (ii) no Matching Amounts shall be payable
hereunder in shares of the Common Stock of the Company unless the Participants
in the Plan include substantially all of those employees of the Company whose
compensation exceeds the amount set forth in Section 401(a)(17) of the Code, or
any successor provision.

 

(b)           Neither Elective Deferral Amounts nor Required Deferral Amounts
shall be credited with any matching contributions under the Plan.


 


13

--------------------------------------------------------------------------------



 


4.3          CREDITING OF DEFERRAL AMOUNTS AND MATCHING AMOUNTS.

 

Participant’s Deferral Amounts shall be credited by the Employer to the
Participant’s Deferral Account periodically, the frequency of which will be
determined by the Committee.  To the extent that the Employer is required to
withhold any taxes or other amounts from a Participant’s Deferral Amounts
pursuant to any state, federal or local law, such amounts shall be withheld only
from the Participant’s income other than the Deferral Amounts.  The Matching
Amounts under the Plan for each Participant shall be credited by the Employer to
the Participant’s Matching Account periodically, the frequency of which will be
determined by the Committee.

 

14

--------------------------------------------------------------------------------


 


ARTICLE V


 


BENEFIT ACCOUNTS


 


5.1          VALUATION OF ACCOUNT.

 

As of each Valuation Date, a Participant’s Account shall consist of the balance
of the Participant’s Account as of the immediately preceding Valuation Date,
plus the Participant’s Deferral Amounts and Matching Amounts credited pursuant
to Sections 4.1 and 4.2 since the immediately preceding Valuation Date, plus or
minus investment gain or loss credited as of such Valuation Date pursuant to
Section 5.2, minus the aggregate amount of distributions, if any, made from such
Account since the immediately preceding Valuation Date.


 


5.2          CREDITING OF INVESTMENT RETURN.

 

As of each Valuation Date, each Participant’s Deferral Account and Matching
Account shall be increased or decreased by the amount of investment gain or loss
earned since the immediately preceding Valuation Date.  Investment return shall
be credited at the Investment Return Rate as of such Valuation Date based on the
balance of the Participant’s Deferral Account and Matching Account,
respectively, since the immediately preceding Valuation Date, but after such
Accounts have been adjusted for any contributions or distributions to be
credited or deducted for such period.  Investment return for the period prior to
the first Valuation Date applicable to a Deferral Account or a Matching Account
shall be deemed earned ratably over such period.  Until a Participant or his or
her Beneficiary receives his or her entire Account, the unpaid balance thereof
shall earn an investment return as provided in this Section 5.2.


 


5.3          STATEMENT OF ACCOUNTS.

 

The Committee shall provide to each Participant, within 30 days after the close
of each calendar quarter, a statement setting forth the balance of such
Participant’s Account as of the last day of the preceding calendar quarter and
showing all adjustments made thereto during such calendar quarter.


 


5.4          VESTING OF AMOUNTS.

 

Except as provided in Sections 10.1 and 10.2, a Participant shall be 100% vested
in the amounts credited to his or her Account in the event of a Change in
Control.  Prior to a Change in Control, amounts credited to a Participant’s
Deferral Account or Matching Account shall vest in accordance with the following
paragraphs of this Section 5.4.

 

(a)           Regular Deferral Amounts.  A Participant shall be 100% vested in
the Regular Deferral Amounts credited to his or her Deferral Account at all
times.

 

(b)           Elective Deferral Amounts.  A Participant shall be 100% vested in
the Elective Deferral Amounts credited to his or her Deferral Account at all
times.

 

(c)           Required Deferral Amounts.  Required Deferral Amounts shall vest
in accordance with the provisions of the special benefit or bonus plan under
which the award is deferred into the Plan.

 

(d)           Matching Amounts.  A Participant’s Matching Amounts shall vest in
accordance with the vesting schedule for Company Contributions under the
Equitable 401(k) Plan.

 

(e)           Application of Forfeitures.  Forfeitures under the Plan shall be
for the benefit of the Company and shall not be credited to other Participants.


 


15

--------------------------------------------------------------------------------



 


5.5          INVESTMENT OF REGULAR, ELECTIVE AND REQUIRED DEFERRAL AMOUNTS.

 

A Participant may direct that the portion of his or her Deferral Account
attributable to Regular and Elective Deferral Amounts under Sections 4.1(a) and
4.1(b) be deemed to be invested in one or more of the investment options listed
in Exhibit C, in increments of whole percents (1%) or whole dollars ($1.00) of
the value of his or her Regular Deferral and Elective Deferral Amount (a “New
Money Election”).  A Participant also may direct that Regular and Elective
Deferral Amounts previously credited to his or her Deferral Account and deemed
to be invested in one or more of the investment options listed in Exhibit C, be
transferred, in increments of whole percents (1%) or whole dollars ($1.00) of
the value of his or her Regular and Elective Deferral Amount between and among
the then available investment options listed in Exhibit C (a “Reallocation
Election”); provided that a Participant may not reallocate Regular and Elective
Deferral Amounts previously credited to his or her Deferral Account and deemed
to be invested in the Equitable Resources Common Stock Fund.  A New Money
Election or a Reallocation Election must be filed with the Committee in
accordance with uniform rules established by the Committee.  A Reallocation
Election shall not change a Participant’s existing New Money election.  A
Participant may direct investment of his or her Required Deferral Amounts under
Section 4.1(c) in the same manner as Regular and Elective Deferral Amounts,
unless otherwise provided under the terms of the special benefit or bonus plan
under which the award was made.

 

The effective date of any New Money Election or Reallocation Election shall be
the Valuation Date on which such election is received by the Committee in
accordance with uniform rules established by the Committee.  The Company is not
required to follow any deemed investment election of any Participant and
reserves the right to refuse to honor any Participant direction related to
investments or withdrawals, including transfers among investment options, where
necessary or desirable to assure compliance with applicable law including U.S.
and other securities laws.  However, the Company does not assume any
responsibility for compliance by officers or others with any such laws, and any
failure by the Company to delay or dishonor any such direction shall not be
deemed to increase the Company’s legal exposure to the Participant or third
parties.

 

The election of deemed investments among the options provided above shall be the
sole responsibility of each Participant.  The Company, the Employers, their
employees and Committee members are not authorized to make any recommendation to
any Participant with respect to such election.  Each Participant assumes all
risk connected with any adjustment to the value of his Deferral Account. 
Neither the Committee, the Company, nor the Employers in any way guarantees
against loss or depreciation.


 


5.6          INVESTMENT OF MATCHING AMOUNTS.

 

Notwithstanding anything in Section 5.5 to the contrary, all amounts credited to
a Participant’s Matching Account under Section 4.2 shall be deemed to be
invested in the Equitable Resources Common Stock Fund.  A Participant shall have
no right to direct the investment of the amounts to be credited to his Matching
Account.

 

16

--------------------------------------------------------------------------------


 


ARTICLE VI


 


PAYMENT OF BENEFITS


 


6.1          PAYMENT OF DEFERRAL BENEFITS.

 

Except as otherwise provided in Sections 6.2, 6.3, 6.4 or 6.7, the Employer
shall pay to the Participant or his Beneficiary a Deferral Benefit equal to the
balance of his or her vested Account determined pursuant to Article V, less any
amounts previously distributed, based on his written Deferral Election, in such
form as provided in Section 6.5.


 


6.2          PAYMENT OF DEFERRAL BENEFIT UPON TERMINATION.

 

Upon the termination of service of the Participant as an employee of the
Employer and all Selected Affiliates for reasons other than death, Disability,
Early Retirement or Retirement, the Employer shall pay to the Participant a
Deferral Benefit in a lump sum equal to the balance of his or her vested Account
determined pursuant to Article V, less any amounts previously distributed, as
soon as administratively practicable following such termination.


 


6.3          PAYMENTS TO BENEFICIARIES UPON DEATH OF PARTICIPANT.

 

In the event of the Participant’s death after commencement of installment
payments but prior to his or her receipt of all elected annual installments, his
or her Beneficiary will receive the remaining annual installments at such times
as such installments would have become distributable to the Participant.  In the
event of the Participant’s death prior to commencement of installment payments
due under the Plan, the first installment payment to the Beneficiary, shall be
made on the last business day of March in the calendar year following the
calendar year during which the Participant’s death occurs and shall be paid in
the same form of payment as would have been applicable to the Participant had
the Participant survived.


 


6.4          HARDSHIP WITHDRAWAL.

 

In the event that the Committee, upon the written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, the Company shall pay to the Participant, as
soon as practicable following such determination, an amount necessary to meet
the emergency (the “Hardship Withdrawal”), but not exceeding the aggregate
balance of such Participant’s vested Deferral Account as of the date of such
payment.  For purposes of this Section 6.4, an “unforeseeable financial
emergency” is an unanticipated emergency caused by an event that is beyond the
control of the Participant or Beneficiary and that would result in severe
financial hardship to the Participant or Beneficiary if an early hardship
withdrawal were not permitted.  The Participant or Beneficiary shall provide to
the Committee such evidence as the Committee may require to demonstrate that
such emergency exists and financial hardship would occur if the withdrawal were
not permitted.  The amount of a Hardship Withdrawal may not exceed the amount
the Committee reasonably determines to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution).  For purposes of
the Plan, a hardship shall be considered to constitute an immediate and
unforeseen financial hardship if the Participant or Beneficiary has an
unexpected need for cash to pay for expenses incurred by him or her or a member
of his or her immediate family (spouse and/or natural or adopted children) such
as illness, casualty loss or death.  Cash needs arising from foreseeable events,
such as the purchase or building of a house or education expenses will not by
themselves be considered to be the result of an unforeseeable financial
emergency.  The amount of the Deferral Benefit otherwise payable under the Plan
to such Participant shall be adjusted to reflect the early payment of the
Hardship Withdrawal.


 


17

--------------------------------------------------------------------------------



 


6.5          FORM OF PAYMENT.

 

The Deferral Benefit payable pursuant to Section 6.1 shall be paid in one of the
following forms, as elected by the Participant in his or her Deferral Election
on file with respect to the particular year to which the Deferral Benefit
relates:

 

(a)           Annual payments of a fixed amount which shall amortize the vested
Account balance as of the payment commencement date over a period of five, ten
or fifteen years (together, in the case of each annual payment, with interest
thereon credited after the payment commencement date pursuant to Section 5.2).

 

(b)           A lump sum.

 

In the event a Participant fails to make a distribution election, his or her
vested Account balance shall be distributed in a lump sum.  Notwithstanding the
foregoing, but except as provided in Section 4.2, that portion of a
Participant’s Account attributable to all Matching Amounts shall be paid in
Common Stock of the Company, with any fractional shares paid in cash in a lump
sum.

 

The Participant’s Deferral Election with respect to a particular year shall,
when made, specify the year or years of payment of the Deferral Amount provided
that the payment may not commence earlier than the year following the Plan Year
to which the Deferral Election relates.


 


6.6          COMMENCEMENT OF PAYMENTS.

 

Commencement of payments under Section 6.1 of the Plan shall begin within 60
days following (i) receipt of written notice by the Committee of an event which
entitles a Participant (or a Beneficiary) to payments under the Plan or (ii) the
beginning of the particular year elected by the Participant in a Deferral
Election to which the benefits payable relate.


 


6.7          SMALL BENEFIT.

 

In the event the Committee determines that the balance of a Participant’s vested
Account is less than $5,000 at the time of commencement of payments, or the
portion of the balance of the Participant’s vested Account payable to any
Beneficiary is less than $5,000 at the time of commencement of payments, the
Committee may inform the Employer and the Employer, in its discretion, may
choose to pay the benefit in the form of a lump sum payment, notwithstanding any
provision of the Plan or a Participant election to the contrary.  Such lump sum
payment shall be equal to the balance of the Participant’s vested Account or the
portion thereof payable to a Beneficiary.

 

18

--------------------------------------------------------------------------------


 


ARTICLE VII


 


BENEFICIARY DESIGNATION


 


7.1          BENEFICIARY DESIGNATION.

 

Each Participant shall have the sole right, at any time, to designate any person
or persons as his Beneficiary to whom payment under the Plan shall be made in
the event of his or her death prior to complete distribution to the Participant
of his or her Account.  Any Beneficiary designation shall be made in a written
instrument provided by the Committee.  All Beneficiary designations must be
filed with the Committee and shall be effective only when received in writing by
the Committee.  In the event that a Beneficiary form has not been filed, the
Beneficiary to whom payment has been designated under the Equitable 401(k) Plan
shall be used.


 


7.2          CHANGE OF BENEFICIARY DESIGNATION.

 

Any Beneficiary designation may be changed by a Participant by the filing of a
new Beneficiary designation, which will cancel all Beneficiary designations
previously filed but which will not be effective and supersede all prior
designations until it is received and acknowledged by the Committee or its
delegate.  The designation of a Beneficiary may be made or changed at any time
without the consent of any person.


 


7.3          NO DESIGNATION.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.


 


7.4          EFFECT OF PAYMENT.

 

Payment to a Participant’s Beneficiary (or, upon the death of a primary
Beneficiary, to the contingent Beneficiary or, if none, to the Participant’s
estate) shall completely discharge the Employer’s obligations under the Plan.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


ADMINISTRATION


 


8.1          COMMITTEE.

 

The administrative committee for the Plan (the “Committee”) shall be the
Benefits Administration Committee of the Company.  The Committee shall have (i)
complete discretion to supervise the administration and operation of the Plan,
(ii) complete discretion to adopt rules and procedures governing the Plan from
time to time, and (iii) sole authority to give interpretive rulings with respect
to the Plan.


 


8.2          INVESTMENTS.

 

The Benefits Investment Committee of the Company shall have the sole discretion
to choose the investment options available under the Plan and to change or
eliminate such investment options, from time to time, as it deems appropriate.


 


8.3          AGENTS.

 

The Committee may appoint an individual, who may be an employee of the Company,
to be the Committee’s agent with respect to the day-to-day administration of the
Plan.  In addition, the Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Company.


 


8.4          BINDING EFFECT OF DECISIONS.

 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final and binding upon all persons having any interest in the
Plan.


 


8.5          INDEMNIFICATION OF COMMITTEE.

 

The Company shall indemnify and hold harmless the members of the Committee and
the Benefits Investment Committee and their duly appointed agents under Section
8.3 against any and all claims, loss, damage, expense or liability arising from
any action or failure to act with respect to the Plan, except in the case of
gross negligence or willful misconduct by any such member or agent of the
Committee or Benefits Investment Committee.

 

20

--------------------------------------------------------------------------------


 


ARTICLE IX


 


AMENDMENT AND TERMINATION OF PLAN


 


9.1          AMENDMENT.

 

The Company, on behalf of itself and of each Selected Affiliate may at any time
amend, suspend or reinstate any or all of the provisions of the Plan, except
that no such amendment, suspension or reinstatement may adversely affect any
Participant’s Account, as it existed as of the day before the effective date of
such amendment, suspension or reinstatement, without such Participant’s prior
written consent.  Written notice of any amendment or other action with respect
to the Plan shall be given to each Participant.


 


9.2          TERMINATION.

 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this Plan at any time and for any reason whatsoever
unless otherwise provided by the special benefit or bonus plan governing a
particular account.  Upon termination of the Plan, Participants shall be 100%
vested in all amounts credited to their Accounts.  On and after Plan
termination, the Committee shall take those actions necessary to administer any
Accounts existing prior to the effective date of such termination; provided,
however, that a termination of the Plan shall not adversely affect the value of
a Participant’s Account, the crediting of investment return under Section 5.2 or
the timing or method of distribution of a Participant’ s Account except as
otherwise provided in the Plan, without the Participant’s prior written consent.

 

21

--------------------------------------------------------------------------------


 


ARTICLE X


 


MISCELLANEOUS


 


10.1        FUNDING.

 

Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer or the Company.  The Employer’s and the Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Employer
or the Company to pay money in the future. To the extent that any Participant or
Beneficiary or other person acquires a right to receive payments under the Plan,
such right shall be no greater than the right, and each Participant and
Beneficiary shall at all times have the status, of a general unsecured creditor
of the Company or any Employer. Notwithstanding the foregoing, in the event of a
Change in Control, the Company shall create an irrevocable trust, subject to the
claim of creditors, or before such time the Company may create such an
irrevocable or revocable trust, to hold funds to be used in payment of the
obligations of Employers under the Plan if such trust will not cause the Plan to
be considered a funded deferred compensation plan under ERISA or the Code.  In
the event of a Change in Control or prior thereto, the Employers shall fund such
trust in an amount equal to not less than the total value of the Participants’
Accounts under the Plan as of the Valuation Date immediately preceding the
Change in Control, provided that any funds contained therein shall remain liable
for the claims of the respective Employer’s general creditors.


 


10.2        NONASSIGNABILITY.

 

No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them) shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary.  If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any part thereof, or if by reason of his or her bankruptcy or other
event happening at any time such benefits would devolve upon anyone else or
would not be enjoyed by him or her, then the Committee, in its discretion, may
terminate his or her interest in any such benefit (including the Deferral
Account) to the extent the Committee considers necessary or advisable to prevent
or limit the effects of such occurrence.  Termination shall be effected by
filing a written “termination declaration” with the Clerk of the Company and
making reasonable efforts to deliver a copy to the Participant or Beneficiary
whose interest is adversely affected (the “Terminated Participant”).

 

As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner and at such times as
the Committee shall deem proper.  Upon the death of the Terminated Participant,
all benefits withheld from him or her and not paid to others in accordance with
the preceding sentence shall be disposed of according to the provisions of the
Plan that would apply if he or she died prior to the time that all benefits to
which he or she was entitled were paid to him or her.


 


10.3        LEGAL FEES AND EXPENSES.

 

It is the intent of the Company and each Selected Affiliate that no Eligible
Employee or former Eligible Employee be required to incur the expenses
associated with the enforcement of his or her rights under this Plan by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to an Eligible
Employee hereunder.  Accordingly, if after a Change in Control it should appear
that

 

22

--------------------------------------------------------------------------------


 

the Employer has failed to comply with any of its obligations under this Plan or
in the event that the Employer or any other person takes any action to declare
this Plan void or unenforceable, or institutes any litigation designed to deny,
or to recover from, the Eligible Employee the benefits intended to be provided
to such Eligible Employee hereunder, the Employer irrevocably authorizes such
Eligible Employee from time to time to retain counsel of his or her choice, at
the expense of the Employer as hereafter provided, to represent such Eligible
Employee in connection with the initiation or defense of any litigation or other
legal action, whether by or against the Employer or any director, officer,
stockholder or other person affiliated with the Employer in any jurisdiction. 
Notwithstanding any existing or prior attorney-client relationship between the
Employer and such counsel, the Employer irrevocably consents to such Eligible
Employee’s entering into an attorney-client relationship with such counsel, and
in that connection the Employer and such Eligible Employee agree that a
confidential relationship shall exist between such Eligible Employee and such
counsel, The Employer shall pay and be solely responsible for any and all
attorneys’ and related fees and expenses incurred by such Eligible Employee as a
result of the Employer’s failure to perform under this Plan or any provision
thereof; or as a result of the Employer or any person contesting the validity or
enforceability of this Plan or any provision thereof.  Notwithstanding the
foregoing, nothing herein shall require the Company to pay any attorney or
related fees and expenses or to consent to an Employee’s use of counsel retained
by the Company prior to the occurrence of a Change in Control.


 


10.4        CAPTIONS.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.


 


10.5        GOVERNING LAW.

 

The provisions of the Plan shall be construed and interpreted according to the
laws of the Commonwealth of Pennsylvania without regard to its conflicts of laws
provisions.


 


10.6        SUCCESSORS.

 

The provisions of the Plan shall bind and inure to the benefit of the Company,
its Selected Affiliates, and their respective successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or a Selected
Affiliate and successors of any such Company or other business entity.


 


10.7        RIGHT TO CONTINUED SERVICE.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.

 

Executed this 3rd day of December, 2003

 

23

--------------------------------------------------------------------------------